DISMISS and Opinion Filed July 1, 2013.




                                     In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00374-CV

        MIRAMAR INVESTMENTS, L.L.C. AND DAVID HOWELL, Appellants
                                  V.
             PREFERRED INCOME PARTNERS IV, L.L.C., Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-09036

                               MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Lang
       Before the Court is appellants’ motion to dismiss the appeal. Appellants have informed

the Court that the parties have settled their differences. Accordingly, we grant appellants’

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE

130374F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

MIRAMAR INVESTMENTS, L.L.C. AND                      On Appeal from the 44th Judicial District
DAVID HOWELL, Appellants                             Court, Dallas County, Texas.
                                                     Trial Court Cause No. DC-12-09036.
No. 05-13-00374-CV         V.                        Opinion delivered by Justice Lang. Justices
                                                     Myers and Evans, participating.
PREFERRED INCOME PARTNERS IV,
L.L.C., Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of the appeal.


Judgment entered this 1st day of July, 2013.




                                                     /Douglas S. Lang/
                                                     DOUGLAS S. LANG
                                                     JUSTICE




                                               –2–